                                        Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   DEFENDERS OF WILDLIFE, et al.,            Case Nos. 21-cv-00344-JSW
                                                  Plaintiffs,                              21-cv-00349-JSW
                                   8
                                                                                           21-cv-00561-JSW
                                             v.
                                   9
                                                                                 ORDER DENYING MOTIONS TO
                                  10   U.S. FISH AND WILDLIFE SERVICE, et        INTERVENE
                                       al.,
                                                                                 Re: Dkt. Nos. 35, 32, 40
                                  11              Defendants.
                                  12   ____________________________________
Northern District of California
 United States District Court




                                  13   WILDEARTH GUARDIANS, et al.,
                                  14              Plaintiffs,

                                  15         v.

                                  16   DEBRA HAALAND, U.S. SECRETARY
                                       OF THE INTERIOR, et al.,
                                  17
                                                  Defendants.
                                  18
                                       ____________________________________
                                  19
                                       NATURAL RESOURCES DEFENSE
                                  20   COUNCIL, INC.,
                                                  Plaintiff,
                                  21
                                             v.
                                  22

                                  23   UNITED STATES DEPARTMENT OF
                                       THE INTERIOR, et al.,
                                  24                Defendants.
                                  25

                                  26

                                  27

                                  28
                                           Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 2 of 9




                                   1          Now before the Court for consideration is the motion to intervene filed by the Sportsmen’s

                                   2   Alliance Foundation, Rocky Mountain Elk Foundation, Wisconsin Bear Hunters Association, and

                                   3   Michigan Bear Hunters Association (collectively, “Coalition”).1 The Court has considered the

                                   4   parties’ papers, relevant legal authority, and the record in this case, and it finds this matter suitable

                                   5   for disposition without oral argument. See N.D. Civ. L.R. 7-1(b). The Court VACATES the

                                   6   hearing set for June 25, 2021. For the following reasons, the Court DENIES the motion to

                                   7   intervene.

                                   8                                             BACKGROUND

                                   9          Plaintiffs in these related cases filed complaints against the U.S. Fish and Wildlife Service

                                  10   and the United States Department of the Interior (“Federal Defendants”) challenging the decision

                                  11   to remove gray wolves in the lower 48 states from the list of endangered and threatened species

                                  12   under the ESA (“Delisting Rule”). See 85 Fed. Reg. 69778 (Nov. 3, 2020). Plaintiffs allege that
Northern District of California
 United States District Court




                                  13   the Delisting Rule violates the ESA and the Administrative Procedure Act (“APA”). Plaintiffs

                                  14   seek a vacatur of the Delisting Rule and declaratory and injunctive relief.

                                  15          The Coalition, which is comprised of hunting, wildlife, and conservation organizations,

                                  16   filed a motion to intervene on May 6, 2021. It seeks intervention to protect the interests of its

                                  17   members in: (1) being able to lawfully defend hunting dogs from attacks by wolves when hunting

                                  18   other species; (2) hunting elk, deer, and other species whose populations can be directly and

                                  19   adversely affected by unmanaged wolf predation; and (3) being able to lawfully hunt gray wolves

                                  20   where those populations are recovered. The organizations’ members include recreational hunters

                                  21   and hunting guides. The Coalition asserts that one of the member organizations, the Rocky

                                  22   Mountain Elk Foundation, has expended substantial sums in land acquisitions, conservation

                                  23   easements, and other habitat protection and enhancement activities. According to the Coalition, if

                                  24   the Delisting Rule is vacated, gray wolves will once again be listed under the ESA in states of

                                  25   concern to the Coalitions’ members.

                                  26
                                       1
                                  27     The Coalition has filed the same motion to intervene in all three related cases. Plaintiffs in the
                                       related cases filed a joint statement of non-opposition. For purposes of clarity, citations to the
                                  28   docket in this Order refer to the filings submitted in the lead case, Defenders of Wildlife et al., v.
                                       U.S. Fish and Wildlife Service, 3:21-cv-00344-JSW.
                                                                                          2
                                            Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 3 of 9




                                   1           Previously, the National Rifle Association of America (“NRA”) and Safari Club

                                   2   International (“SCI”) (collectively, “Intervenor Defendants”) sought to jointly intervene in this

                                   3   action. The Intervenor Defendants sought intervention to protect their members’ interests in

                                   4   hunting gray wolves and their organizational interest in protecting hunting as a conservation

                                   5   management tool and traditional recreational activity. (See generally Dkt. No. 21.) The Court

                                   6   granted the motion to intervene on May 3, 2021 subject to certain conditions. (Dkt. No. 34.)

                                   7           The Federal Defendants take no position on the Coalition’s motion. Plaintiffs do not

                                   8   oppose the motion to intervene but seek to impose certain conditions on the Coalition’s

                                   9   involvement should the Court grant the request for intervention. (See Dkt. No. 53.) The

                                  10   Intervenor Defendants have not submitted a response to the motion to intervene.

                                  11           The Court will address additional facts as necessary in the analysis.

                                  12                                                ANALYSIS
Northern District of California
 United States District Court




                                  13   A.      The Court Denies the Request for Intervention as of Right.
                                  14           The Coalition argues that it is entitled to intervention as a matter of right under Fed. R.

                                  15   Civ. P. 24(a)(2). Courts apply a four-part test to a motion to intervene as of right: (1) the motion

                                  16   must be timely; (2) the applicant must claim a “significantly protectable” interest relating to the

                                  17   property or transaction which is the subject of the action; (3) the applicant must be so situated that

                                  18   the disposition of the action may as a practical matter impair or impede its ability to protect that

                                  19   interest; and (4) the applicant’s interest must be inadequately represented by the parties to the

                                  20   action. Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011). Although Rule

                                  21   24(a)(2) is construed broadly in favor of intervenors, id. at1179, the applicant bears the burden of

                                  22   showing that each of the four elements is met, Prete v. Bradbury, 438 F.3d 949, 954 (9th

                                  23   Cir.2006). “Failure to satisfy any one of the requirements is fatal to the application.” Perry v.

                                  24   Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).

                                  25           The Court finds that the Coalition has satisfied the first three elements. As to timeliness,

                                  26   the Coalition seeks to intervene at the early stages of the litigation. Although the administrative

                                  27   record has now been filed and Plaintiffs have represented their desire to resolve the matter

                                  28   expediently because fall hunting seasons in several states, the Court has not yet issued any
                                                                                          3
                                          Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 4 of 9




                                   1   substantive rulings. Accordingly, given that the litigation is in the early stages, the Court finds the

                                   2   motion timely. With regard to factors two and three, the Coalition argues that it has a significant

                                   3   interest in the subject matter of the underlying action and that denial of the motion would impair

                                   4   its ability to protect its interest. The Coalition argues that state laws authorize wolf hunting

                                   5   seasons and permit members to use force to protect their hunting dogs. If Plaintiffs are successful

                                   6   in challenging the Delisting Rule, gray wolves will come under federal protection, and these state

                                   7   laws would be eliminated. The Coalition also argues that it has an interest in securing the value of

                                   8   conservation easements and habitat protection for elk, which will be weakened if gray wolves

                                   9   remain protected. The Court finds that this is sufficient to show that the disposition of this

                                  10   litigation may impair the Coalition’s ability to protect its interests.

                                  11           The fourth factor examines whether the existing parties adequately protect the proposed

                                  12   intervenors’ interests. In evaluating the adequacy of representation, the Court considers: “(1)
Northern District of California
 United States District Court




                                  13   whether the interest of a present party is such that it will undoubtedly make all of a proposed

                                  14   intervenor’s arguments; (2) whether the present party is capable and willing to make such

                                  15   arguments; and (3) whether a proposed intervenor would offer any necessary elements to the

                                  16   proceeding that other parties would neglect.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir.

                                  17   2003). “The most important factor in determining the adequacy of representation is how the

                                  18   [proposed intervenor’s] interest compares with the interests of existing parties.” Id. “Where the

                                  19   party and the proposed intervenor share the same ‘ultimate objective,’ a presumption of adequacy

                                  20   of representation applies.” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841

                                  21   (9th Cir. 2011). To rebut the presumption, an applicant must make a “compelling showing” of

                                  22   inadequacy of representation. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d

                                  23   893, 898 (9th Cir. 2011). In the present case, the Coalition, the Federal Defendants, and the

                                  24   Intervenor Defendants share the same ultimate objective of upholding the Delisting Rule.

                                  25   Therefore, the presumption of adequate representation applies, and the Coalition must make a

                                  26   “compelling showing” of inadequacy of representation.

                                  27           The Coalition offers several arguments to show that the existing parties will not adequately

                                  28   represent their interests. First, the Coalition contends that the Federal Defendants have a unique
                                                                                           4
                                          Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 5 of 9




                                   1   obligation to balance competing interests, and this obligation could cause the Federal Defendants

                                   2   to advocate or take positions that would dispose of the Coalition’s interests in an attempt to

                                   3   negotiate a settlement of the litigation. However, the Coalition has not presented any evidence

                                   4   suggesting that the Federal Defendants do not intend to vigorously defend the Delisting Rule or

                                   5   that settlement is anything more than hypothetical. Indeed, the filings by the Federal Defendants

                                   6   thus far indicate otherwise. (See Dkt. No. 41 (noting that the parties do not believe settlement

                                   7   conversations would be productive at this time).) Moreover, it seems that the presence of the

                                   8   Intervenor Defendants, whose recreational hunting interests align with the Coalition, would lessen

                                   9   the concern that the litigation would be resolved without consideration of the Coalition’s interests.

                                  10          The Coalition next argues that the Federal Defendants do not share the Coalition’s narrow

                                  11   recreational and economic interests. However, the Federal Defendants are not the only defendants

                                  12   in this action. The Intervenor Defendants have successfully intervened as parties to this litigation
Northern District of California
 United States District Court




                                  13   seeking to protect recreational and conservationist hunting interests very similar to those advanced

                                  14   by the Coalition. (See Dkt. No. 21, NRA Mot. to Intervene at 3 (noting that the NRA and SCI

                                  15   promote and defend hunting as a sport and a conservation method and seek to protect those

                                  16   interests in this litigation).) The Coalition’s members and the members of the Intervenor

                                  17   Defendant share nearly identical interests, including a desire to take advantage of state-authorized

                                  18   wolf hunting seasons, to protect hunting dogs from wolf attacks, and to manage the impact that the

                                  19   expanding gray wolf population is having on other animal populations. (Compare Dkt. No. 21-1,

                                  20   Randal Robert Mayes Decl., with Dkt. No. 35-1, Decl. of Duane J. Acker; compare Dkt. No. 21-4,

                                  21   Decl. of Anthony W. Biebel, with Dkt. No. 35-1, Decl. Frederick L. Leske Jr.) The overlapping

                                  22   interests between the Intervenor Defendants and the Coalition is further evidenced by the fact that

                                  23   the record shows that several members of the Intervenor Defendants are also members of the

                                  24   Coalition’s organizations. (See Dkt. No. 21-1, Mayes Decl. ¶ 3 (attesting that he is a current

                                  25   member of the NRA and Rocky Mountain Elk Foundation); Dkt. No. 21-4, Decl. of Glenn N.

                                  26   Goergen ¶ 3 (attesting that he is a member of NRA and Sportmen’s Alliance, and Rocky Mountain

                                  27   Elk Foundation).) The Coalition does not address this clear overlap in interests. Accordingly, it

                                  28   has failed to make a compelling showing that its interests are not adequately represented by the
                                                                                         5
                                          Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 6 of 9




                                   1   Intervenor Defendants.

                                   2          The Coalition also identifies two narrow issues on which it intends to focus that it believes

                                   3   will not be represented by either the Federal Defendants or the Intervenor Defendants. First, the

                                   4   Coalition argues it has a unique interest in the delisting of gray wolves in the Great Lakes region.

                                   5   According to the Coalition, the gray wolf population in Michigan, Wisconsin, and Minnesota is

                                   6   uniquely situated compared to the gray wolf populations in other regions. However, the fact that

                                   7   the other Defendants have not identified a specific interest in the Great Lakes region does not

                                   8   necessarily mean that they will not adequately represent this interest. See Perry, 587 F.3d at 954

                                   9   (observing that adequacy of representation does not turn on whether an existing party will litigate

                                  10   a case “in the exact manner” that a proposed intervenor would). Indeed, the Intervenor

                                  11   Defendants’ submission makes clear that they represent members who hunt in the Great Lakes

                                  12   region, and there is no indication that they would be unable or unwilling to address the differences
Northern District of California
 United States District Court




                                  13   in wolf populations across various regions. (See, e.g., NRA Mot. to Intervene at 2.) Accordingly,

                                  14   the Coalition has not made a compelling showing that the existing Defendants would be unwilling

                                  15   or incapable of addressing the differences in wolf populations among various regions, including

                                  16   the Great Lakes region, such that intervention is required.

                                  17          Second, the Coalition argues that intervention is warranted because it will offer a unique

                                  18   interpretation of the term “significant portion of its range” in the ESA’s definition of “endangered

                                  19   species.” The Coalition contends that the Plaintiffs in the three related cases are likely to apply

                                  20   different interpretations to the term. According to the Coalition, it intends to advocate for a

                                  21   nuanced interpretation of the term, but it fears that the Federal Defendants may advocate an

                                  22   interpretation of the term that would favor broad delisting or listing. Again, the Coalition does not

                                  23   address the Intervenor Defendants or argue that they would not adequately represent this interest.

                                  24   Regardless, the Coalition has not made a compelling showing that this issue represents “more than

                                  25   a mere difference in litigation strategy.” Citizens for Balanced Use, 647 F.3d at 899. Given that

                                  26   all Plaintiffs, regardless of how they interpret the term, seek a complete vacatur of the Delisting

                                  27   Rule, the Coalition has not shown that the interpretation of the term will be a necessary element to

                                  28   the proceeding.
                                                                                         6
                                            Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 7 of 9




                                   1            The Court concludes the Coalition has not made a compelling showing of inadequacy of

                                   2   representation, and it DENIES the Coalition’s motion for intervention as a matter of right on this

                                   3   basis.

                                   4   B.       The Court Declines to Grant Permissive Intervention.
                                   5            In the alternative, the Coalition argues that it is entitled to permissive intervention under

                                   6   Rule 24(b). Permissive intervention under Rule 24(b) requires “(1) an independent ground for

                                   7   jurisdiction; (2) a timely motion; and (3) a common question of law and fact between the movant's

                                   8   claim or defense and the main action.” Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712

                                   9   F.3d 1349, 1353 (9th Cir.2013). Unlike intervention as of right, “even if all three requirements are

                                  10   satisfied, the district court has discretion to deny permissive intervention.” SEC v. Small Bus.

                                  11   Capital Corp., Civ. No. 5:12–03237 EJD, 2014 WL 3749900, at *2 (N.D. Cal. June 29, 2014).

                                  12   “[P]ractical and equitable considerations play a large role in a court’s decision to grant or deny
Northern District of California
 United States District Court




                                  13   permissive intervention. Lennar Mare Island, LLC v. Steadfast Ins. Co., No. 1:12-cv-02182-KJM-

                                  14   KJN, 2016 WL 5847010, at *5 (E.D. Cal. Oct. 6, 2016) (citing Spangler v. Pasadena City Bd. of

                                  15   Ed., 552 F.2d 1326, 1329 (9th Cir. 1977)). In exercising its discretion, the court must consider

                                  16   whether the intervention would prejudice the parties or delay the litigation, or whether the

                                  17   intervenor would contribute to the development of the facts and the equitable adjudication of the

                                  18   legal questions, are important considerations. Id.; see also Fed. R. Civ. P. 24(b)(3). “[T]he court

                                  19   may also consider other factors in the exercise of discretion, including ‘the nature and extent of the

                                  20   intervenors’ interest’ and ‘whether the intervenors’ interests are adequately represented by other

                                  21   parties.” Perry, 587 F.3d at 950.

                                  22            Here, although the Coalition satisfies the threshold requirements for permissive

                                  23   intervention, the Court, in its discretion, concludes that permissive intervention is not warranted.

                                  24   As discussed above, the Coalition’s interests are adequately represented by existing parties. In

                                  25   particular, the Coalition shares nearly identical interests with the Intervenor Defendants making it

                                  26   unlikely that permitting intervention would contribute to the development of facts or legal

                                  27   questions. Additionally, practical considerations weigh against intervention. Although the

                                  28   Coalition has agreed to intervene subject to a set of conditions, adding another party to these
                                                                                           7
                                            Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 8 of 9




                                   1   actions may nevertheless delay the proceedings. The Federal Defendants have now submitted the

                                   2   administrative record, and Plaintiffs have represented that they are eager to brief summary

                                   3   judgment to avoid the need to seek injunctive relief before certain states open wolf hunting

                                   4   seasons in the fall. Intervention would potentially complicate what is already a somewhat

                                   5   unwieldly situation involving three related cases, numerous Plaintiff organizations, Federal

                                   6   Defendants, and Intervenor Defendants, and it would not contribute to an efficient resolution of

                                   7   the issues. For these reasons, the Court DENIES the motion for permissive intervention.

                                   8   C.      The Court Will Permit the Coalition to Participate as Amicus Curiae.
                                   9           The Court, however, will allow the Coalition to participate as amicus curiae. While not a

                                  10   party to the litigation, the “classic role of amicus curiae” is to “assist[] in a case of general public

                                  11   interest, supplement[] the efforts of counsel, and draw[] the court’s attention to law that escaped

                                  12   consideration. Miller-Wohl Co. v. Comm’r of Lab. & Indus. State of Mont., 694 F.2d 203, 204
Northern District of California
 United States District Court




                                  13   (9th Cir. 2012). The Coalition has not requested status as amicus curiae, but the Court has “‘broad

                                  14   discretion’ to permit amicus briefs.” Oakley v. Devos, No. 20-CV-3215, 2020 WL 3268661, at

                                  15   *13 (N.D. Cal. June 17, 2020) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)).

                                  16   Given that the Coalition’s interests are adequately represented by the existing Defendants, the

                                  17   Court finds that participation as amicus curiae is more appropriate than intervention. See Los

                                  18   Angeles SMSA Ltd. P'ship v. City of Los Angeles, California, 817 F. App'x 350, 352 (9th Cir.

                                  19   2020) (finding district court’s denial of permissive intervention appropriate where the proposed

                                  20   intervenor’s interests were adequately represented, participation as a party was likely to delay

                                  21   proceedings, and proposed intervenor was permitted to participate as amicus curiae). To the

                                  22   extent the Coalition seeks to provide a unique perspective on the issues in this litigation, it may

                                  23   present those unique arguments and perspectives in an amicus brief in support of the Defendants’

                                  24   anticipated summary judgment motions. Accordingly, the Coalition is granted permission to file

                                  25   an amicus curiae brief in support of Defendants’ anticipated summary judgment motions.

                                  26                                              CONCLUSION

                                  27           For the foregoing reasons, the Court DENIES the Coalition’s motion to intervene. The

                                  28   Court, however, will GRANT the Coalition permission to file an amicus curiae brief in support of
                                                                                           8
                                          Case 4:21-cv-00344-JSW Document 67 Filed 06/21/21 Page 9 of 9




                                   1   the Defendants’ anticipated cross-motions for summary judgment. Any amicus brief shall comply

                                   2   with all applicable Local Rules and may not exceed 25 pages.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 21, 2021

                                   5                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      9
